Citation Nr: 1546749	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative joint disease of the lumbar spine (herein lumbar spine disability), evaluated at 10 percent prior to March 12, 2008, 20 percent prior to June 29, 2011 and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1958 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the disability rating for the Veteran's service-connected lumbar spine disability at 10 percent.  A May 2009 rating decision increased the disability rating for the Veteran's service-connected lumbar spine disability to 20 percent, effective March 12, 2008.  The Veteran's claim was remanded by the Board in November 2014.  A subsequent May 2015 rating decision increased the disability rating for the Veteran's service-connected lumbar spine disability to 40 percent, effective June 29, 2011.  The May 2015 rating decision also granted entitlement to service connection and assigned disability ratings for radiculopathy of the left and right lower extremities.  Such disability ratings are not on appeal at this time, however, it is noted that the award letter informed the Veteran of his appellate rights in the event he disagrees with any aspect of those decisions.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to March 12, 2008, the Veteran's service-connected lumbar spine disability was manifested by pain (to include with motion), limitation of motion and stiffness.  The Veteran's forward flexion of the thoracolumbar spine was limited at worst to 80 degrees and the combined range of motion of the thoracolumbar spine was limited at worst to 220 degrees.  The evidence of record also did not indicate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  For the period from March 12, 2008 and prior to June 29, 2011, the Veteran's service-connected lumbar spine disability was manifested by pain (to include with motion), limitation of motion, stiffness, muscle spasm and inflammation.  The Veteran's forward flexion of the thoracolumbar spine was limited at worst to 35 degrees.  

3.  For the period from June 29, 2011, the Veteran's service-connected lumbar spine disability was manifested by pain (to include with motion), limitation of motion, stiffness and instability.  The Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  The evidence of record did not indicate that ankylosis was present.  


CONCLUSIONS OF LAW

1.  For the period prior to March 12, 2008, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  For the period from March 12, 2008 and prior to June 29, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.    §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

3.  For the period from June 29, 2011, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a November 2007 letter, prior to the January 2008 rating decision on appeal.    

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record are VA treatment records and private medical records.  Further, the Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2015).  The Veteran was afforded VA examinations in June 2006, November 2007, August 2011 and April 2015.  Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The Veteran's claim was previously remanded by the Board in November 2014 and the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the requested VA treatment records were obtained and the requested VA examination was conducted.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

II.  Legal Criteria

The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5242 (Degenerative arthritis of the spine).  The January 2008 rating decision on appeal continued a 10 percent disability rating based on "pain in the lumbar spine."  A May 2009 rating decision increased the disability rating to 20 percent, effective March 12, 2008, based on a private medical record from medical provider M.K. (a chiropractor) dated March 12, 2008 that showed forward flexion of the thoracolumbar spine to 60 degrees.  A May 2015 rating decision increased the disability rating to 40 percent, effective June 29, 2011, based primarily on forward flexion of the thoracolumbar spine 30 degrees or less and stated that "additional evidence submitted corroborates that the Veteran did have further reduction in range of motion as early as June 29, 2011."

Disabilities of the spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are rated under the General Rating Formula for Diseases and Injuries of the Spine (herein General Rating Formula).  The General Rating Formula assigns a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula (2015).
These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation."   38 C.F.R. § 4.71a, General Rating Formula, Note (2) (2015).  

Note (1) under the General Rating Formula also states to "[e]valuate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a General Rating Formula, Note (1) (2015).  To this extent, the Board notes, as discussed in the introduction above, that a May 2015 rating decision granted entitlement to service connection and assigned disability ratings for neurologic abnormalities (specifically, for radiculopathy of the left and right lower extremities) and that such disability ratings are not on appeal at this time.

Diagnostic Code 5242 also states to "see also diagnostic code 5003."  Under Diagnostic Code 5003 (Arthritis, degenerative (hypertrophic or osteoarthritis)), "[d]egenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  Diagnostic Code 5003 further provides that, when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application for each such major joint or group of minor joints affected by limitation of motion."  Diagnostic Code 5003 additionally states that "[l]imitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Diagnostic Code 5003 further states that "[i]n the absence of limitation of motion," a 10 percent disability rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating arthritis, the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45 (2015).

Spine conditions can also be rated under Diagnostic Code 5243 (Intervertebral disc syndrome) for intervertebral disc syndrome (IVDS).  This Diagnostic Code states that a disability rating may be assigned alternatively based on the General Rating Formula discussed above or based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is defined in Note (1) of Diagnostic Code 5243 as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).

III.  Schedular Rating in Excess of 10 Percent Prior to March 12, 2008

Initially, the Board notes that the Veteran filed his claim for an increased disability rating for his service-connected lumbar spine disability on May 10, 2007 and that pursuant to 38 C.F.R. § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in disability.  As such, evidence of record dating to May 10, 2006 will be considered.

The Veteran was afforded a VA examination in June 2006.  The examination report noted that the Veteran complained of constant lower back stiffness, with occasional intermittent lower back pain.  With respect to flare-ups, the examination report noted that the Veteran reported increased pain one time every week, which lasted for hours.  Precipitating factors for flare-ups were noted to be bending and twisting/inactivity.  Additional limitation of motion or functional impairment during flare-ups was noted of difficulty bending and walking.  The Veteran was noted to walk unaided and to not be unsteady while walking.  The examination report noted the effects of the Veteran's service-connected lumbar spine disability on the Veteran's mobility, activities of daily living (ADLs), usual occupation, recreational activities and driving as "retired/ sometimes shopping may be avoided if back 'goes out'" and that the Veteran was able to perform ADLs.  The Veteran's range of motion for the thoracolumbar spine was reported as follows: forward flexion to 80 degrees, extension to 20 degrees, left and right rotation to 30 degrees and left and right lateral flexion to 30 degrees.  Painful motion was noted in lateral bend/rotation on the right at 30 degrees.  The examination report noted that it was unknown to what extent the range of motion is additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  In response to a comment requesting information on objective evidence of painful motion, spasm, weakness and tenderness, the examination report noted tenderness on the right side paraspinal muscles L5 area.  The examination report noted that the Veteran had normal gait.  A negative response was noted as to whether there was muscle spasm, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  A negative response was noted as to fixed deformity (ankylosis).  In response to a question about vertebral fractures and the percentage of loss of height of the vertebral body, a response was noted of "n/a," suggesting that no vertebral fracture was present.  In response to a comment requesting information as to each segment of the spine, including the lumbar, affected by disc disease, a response was noted of "n/a," suggesting that IVDS was not present.  The examination report noted that the Veteran had no incapacitating episodes in the past twelve months.  Under the imagining studies section, reference was made to 1989 records.  A diagnosis was noted of degenerative joint disease (DJD) of the lumbar spine.  In response to a question of whether pain (including pain on repeated use and during flare-ups), fatigue, weakness, lack of endurance and incoordination additionally limited joint function, the examination report stated "unknown" and that a response would require "speculation."

The Veteran was afforded a VA examination in November 2007.  The examination report referenced that the Veteran reported being in "pain all the time" and having "stiffness which he can work out with walking."  It was noted that the Veteran had "difficulty getting in and out of the car and out of a chair."  The Veteran was noted to be retired.  It was noted that the Veteran had x-rays and an MRI at the VA in 2006 and that "[h]e was told by the physicians there that he has evidence of degenerative joint disease."  The examination report noted that upon physical examination, the Veteran's gait and station was "essentially within normal limits, although he stated that he does have some pain radiation into the right hip area."  The examination report stated that "[a] lordosis is present because of a protuberant abdomen and also with a mild ventral hernia as well as an ileal conduit in the right lower quadrant."  It was noted that there was "some tenderness to the paraspinous musculature to palpation."  The examination report noted that there was no evidence of spasm.  The Veteran's range of motion for the thoracolumbar spine was reported as follows: forward flexion to 90 degrees, extension to 30 degrees, left and right lateral rotation to 30 degrees and left and right lateral flexion to 30 degrees, all without painful limitation.  A diagnosis was noted of DJD with spondylosis and with a first-degree spondylolisthesis.  The examination report further noted that the range of motion during passive, active and three repetitive motions was the same and that there was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  It was also noted that there were no incapacitating episodes and no effect on the usual occupation or daily activities.

In the November 2007 VA examination report, the examiner noted the claims file had not been provided.  The Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.

VA treatment records are also of record during this time period.  November 2006 and May 2007 VA treatment notes included assessments of osteoarthritis and low back pain, which was noted as "stable; no [change]."  A November 2007 VA treatment note referenced that medication was helping with the Veteran's back and an assessment was again noted of osteoarthritis and low back pain, which was noted as "stable; no [change]."  

Also of record are private medical records from medical provider M.K. (a chiropractor) that were received on May 21, 2008.  These records included "daily notes" for chiropractic treatment from (as relevant in this section) June 2006 to March 2008.  These notes are handwritten and difficult to read.  Many of the notes appeared to indicate a positive finding of tenderness upon palpation and a decrease in spasm, a continued decrease in pain in the lumbar spine and notation that range of motion continued to increase or improve.  It does not appear that the private treatment records included any specific range of motion findings or results.  An October 2006 note appeared to state increased range of motion 5 degrees flexion, but no actual range of motion for flexion was provided.

Further, the Board has also considered the lay evidence of record.  In a January 2008 statement, the Veteran referenced "the pain, stiffness in my back, pain goes down from the hips back of my leg to my feet, and it wakes me up at night."  

Upon review of the evidence of record, for the period prior to March 12, 2008, the Board concludes that the evidence does not warrant a disability rating greater than the 10 percent currently assigned for the Veteran's service-connected lumbar spine disability.  As noted above, the January 2008 rating decision on appeal continued a 10 percent disability rating based on "pain in the lumbar spine."  

With respect to a higher 20 percent disability rating under Diagnostic Code 5242 under the General Rating Formula, such rating would require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The June 2006 VA examination report noted forward flexion to 80 degrees and the November 2007 VA examination report noted forward flexion to 90 degrees; both of these findings do not meet the criteria required for a higher 20 percent disability rating (forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  The June 2006 VA examination report noted a combined range of motion of the thoracolumbar spine of 220 degrees and the November 2007 VA examination report noted a combined range of motion of the thoracolumbar spine of 240 degrees; both of these findings do not meet the criteria required for a higher 20 percent disability rating (combined range of motion of the thoracolumbar spine not greater than 120 degrees).  The range of motion findings contained in the June 2006 and November 2007 VA examination reports are the only range of motion findings of record during this portion of the appeal period.  As noted, while the private medical records from medical provider M.K. referenced range of motion, they did not contain any specific range of motion findings or results.  As such, the Board concludes that the June 2006 and November 2007 VA examination reports, which contained range of motion findings, are the most probative evidence of record as to the Veteran's range of motion for the thoracolumbar spine during this portion of the appeal period and such findings do not show that an increased 20 percent disability rating is warranted.

With respect to the other criteria for a 20 percent disability rating under the General Rating Formula, a 20 percent disability rating is assigned for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The June 2006 VA examination report specifically included a negative response to a question about whether there was muscle spasm, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The November 2007 VA examination report stated that there was no evidence of spasm and was silent as to guarding.  The examination report noted that the Veteran's gait and station was "essentially within normal limits."  The examination report stated "[a] lordosis is present because of a protuberant abdomen and also with a mild ventral hernia as well as an ileal conduit in the right lower quadrant."  As such, while a lordosis was noted, it was found to be related to factors not related to the Veteran's service-connected lumbar spine disability and the evidence does not suggest that the lordosis was a result of muscle spasm or guarding.  As noted, the private medical records from medical provider M.K. appeared to reference a decrease in spasm.  These records, however, did not indicate that any spasm present was severe enough to result in an abnormal gait or abnormal spinal contour, as would be required for a higher 20 percent disability rating.  In conclusion, the evidence of record did not indicate that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was present during this portion of the appeal period and therefore an increased 20 percent disability rating is not warranted on this basis.

In sum, with respect to the General Rating Formula, during this portion of the appeal period, the Veteran's service-connected lumbar spine disability was manifested by forward flexion of the thoracolumbar spine at worst to 80 degrees and a combined range of motion of the thoracolumbar spine at worst to 220 degrees; the evidence of record also did not indicate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, the Board concludes that a disability rating greater than the 10 percent currently assigned for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula.

As noted above, Diagnostic Code 5242 also references Diagnostic Code 5003, which instructs, essentially, that arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code.  The June 2006 VA examination report noted a diagnosis of DJD of the lumbar spine and the November 2007 VA examination report noted a diagnosis of DJD with spondylosis and with a first-degree spondylolisthesis.  Even assuming arthritis was established by x-ray findings (based on the diagnoses of DJD as noted in the June 2006 and November 2007 VA examination reports), a disability rating in excess of the 10 percent currently assigned for the Veteran's service-connected lumbar spine disability would not be warranted pursuant to Diagnostic Code 5003.  The January 2008 rating decision on appeal continued a 10 percent disability rating based on "pain in the lumbar spine."  The June 2006 VA examination report contained range of motion findings that included decreased range of motion for flexion and extension.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) (2015) (defining normal range of motion findings).  The November 2007 VA examination report contained range of motion findings that were normal.  See id.  To the extent that the Veteran's currently assigned 10 percent disability rating for this portion of the appeal period is not based on limitation of motion, but instead on "pain in the lumbar spine" and the normal range of motion findings contained in the November 2007 VA examination report, Diagnostic Code 5003 provides that "[i]n the absence of limitation of motion," a 10 percent disability rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations..  As such, even assuming arthritis was established by x-ray findings (based on the diagnoses of DJD as noted in the June 2006 and November 2007 VA examination reports), the DJD diagnosed was of the Veteran's lumbar spine.  As noted, the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45 (2015).  As such, it would appear that the Veteran had involvement of only one major joint, the lumbar vertebrae.  A higher disability rating of 20 percent, therefore, would not be warranted pursuant to Diagnostic Code 5003, as such would require involvement of 2 or more major joints or 2 or more minor joint groups.

As noted above, spine conditions can also be rated under Diagnostic Code 5243 for IVDS, based on the frequency of incapacitating episodes.  The June 2006 VA examination report included in response to a comment requesting information as to each segment of the spine, including the lumbar, affected by disc disease, a response of "n/a," which suggests that IVDS was not present.  The examination report also noted that the Veteran had no incapacitating episodes in the past twelve months.  The November 2007 VA examination report was silent as to any mention of IVDS and stated that there were no incapacitating episodes.  As such, the evidence does not indicate that the Veteran had a diagnosis of IVDS, and even if he did, there is no evidence of any incapacitating episodes so as to warrant a disability rating under Diagnostic Code 5243.    

In reaching this conclusion, the Board has considered the evidence (to include lay evidence) of record with regard to the Veteran's service-connected lumbar spine disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  The June 2006 VA examination report, in response to a question of whether pain (including pain on repeated use and during flare-ups), fatigue, weakness, lack of endurance and incoordination additionally limited joint function, stated "unknown" and that a response would require "speculation."  The November 2007 VA examination report cured any insufficiency in the earlier examination report with regard to whether there is any additional functional loss due to factors such as pain, weakness, excess fatigability, and incoordination on repetitive use or on flare-ups.  The examiner found that there was no additional loss of range of motion on repetitive use and no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  

The Board has considered the Veteran's statements that he experiences stiffness, pain, difficulty bending and walking and getting in and out of a sitting position and finds them competent, credible and probative.  However, the evidence as a whole does not show that the Veteran has functional impairment that results in limitation of motion that is greater than 30 degrees but not greater than 60 degrees during this period of time even taking into account reports of flare-ups that occurred one time per week, lasted for hours, and resulted in difficulty bending and walking.  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected lumbar spine disability, to include pain (to include with motion), limitation of motion and stiffness, to be fully contemplated by the 10 percent disability rating currently assigned for this portion of the appeal period for the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).    

In sum, all potentially applicable diagnostic codes have been considered and there is no basis to assign an increased disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability for this portion of the appeal period.  As such, for the period prior to March 12, 2008, entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected lumbar disability is not warranted and to this extent, the Veteran's claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

IV.  Schedular Rating in Excess of 20 Percent from March 12, 2008 and Prior to June 29, 2011

A private medical record dated March 12, 2008 from medical provider M.K. was received in June 2008.  This letter noted that the Veteran complained of lower back pain, muscle spasm, thoracic discomfort/pain and that the Veteran reported "he has been suffering these symptoms for many years now" and "that the pain never really goes away and he experiences the pain frequently."  The letter noted that "[t]he pain has progressively gotten worse over the last 4-5 years which makes it difficult for the [Veteran] to engage in normal activities of daily living."  It was further noted that the Veteran "has had diagnostic imaging of his lumbar spine in the past which has revealed significant disk degeneration and lumbar osteoarthritis."  The Veteran's pain was noted to be "worse after walking and standing for prolonged periods."  The Veteran's range of motion for the lumbar spine was reported as follows: forward flexion to 60 degrees, extension to 20 degrees, left and right rotation to 20 degrees, left lateral flexion to 20 degrees and right lateral flexion to 15 degrees.  It was noted that the Veteran reported "significant end range pain in thoracic extension and flexion."  The letter also stated that "[t]he thoracic spine was evaluated and revealed significant muscle spasm from T7 to the thoraco-lumbar junction bilaterally."  The letter further stated that the Veteran reported "that his range of motion in the thoracic spine has decreased in all ranges due to pain and muscle spasm."  

Also of record are private medical records from medical provider M.K. that were received on May 21, 2008.  These records included "daily notes" for chiropractic treatment from (as relevant in this section) March 2008 to April 2008.  These notes are handwritten and difficult to read.  Similar to the discussion above, some of the notes appeared to indicate a positive finding of tenderness upon palpation and a decrease in spasm, a continued decrease in pain in the lumbar spine and notation that range of motion continued to increase.  Beyond reference to range motion, it does not appear that the private treatment records included any specific range of motion findings or results.  An April 2008 note appeared to state increased range of motion 5 degrees flexion, but the actual range of motion for flexion was not provided.

VA treatment records are also of record during this time period.  Various VA treatment records referenced low back pain.  A June 2010 VA treatment note referenced the Veteran's low back pain and noted that the pain is worse when staying in one position or walking too much and that the pain affects the Veteran's sleep.  An August 2010 VA treatment note referenced the Veteran's low back pain and stated that it was worse with walking, standing, sitting or lying down and also noted that the Veteran had used a cane for the last 5 years.  The Veteran's employment status was listed as "not employed."  The Veteran's range of motion for flexion of the lumbar spine was noted to be 60 degrees.  An August 2010 VA physical therapy treatment note referenced that the Veteran's "[s]leep is disturbed."  The note listed the range of motion of the Veteran's flexion of the lumbar spine as to 35 degrees.  An October 2010 VA physical therapy treatment note listed the range of motion of the Veteran's flexion of the lumbar spine as to 35 degrees.  A separate October 2010 VA treatment note referenced that the Veteran wakes up stiff in the morning and is also stiff with prolonged positions and that it is worse while doing the dishes or walking.  The Veteran's range of motion for flexion of the lumbar spine was noted to be 35 degrees.  A December 2010 VA treatment note referenced symptoms of the Veteran's low back as being worse with walking and bending and that the Veteran can perform ADLs independently, but they are difficult due to pain.  The Veteran's employment status was listed as "not employed."  The Veteran's range of motion for the lumbar spine was noted to be "limited in flexion."  A separate December 2010 VA treatment note referenced the Veteran's low back pain and stated that bending, changes in temperature, changing positions, exercise, lifting and walking were aggravating factors.  The note also stated that the following were effects of primary pain on quality of life: anxiety, household chores, mobility, physical activity and temper.  A May 2011 VA treatment note referenced the Veteran's low back pain and stated that the following were effects of primary pain on quality of life: anxiety, concentration, depression, enjoyment of life, physical activity, sleep and temper.  A separate May 2011 VA treatment note referenced the range of motion for the Veteran's back flexion to be within functional limits.  A June 8, 2011 VA treatment note referenced the Veteran's back pain and that the pain was worse with activity and that the pain affects sleep and work.   

Further, the Board has also considered the lay evidence of record.  A buddy statement is of record from S.C. that was dated in March 2009.  This statement referenced observing the Veteran's pain and his use of a cane in the past year.   

Upon review of the evidence of record, for the period from March 12, 2008 and prior to June 29, 2011, the Board concludes that the evidence does not warrant a disability rating greater than the 20 percent currently assigned for the Veteran's service-connected lumbar spine disability.  As noted above, a May 2009 rating decision increased the disability rating to 20 percent, effective March 12, 2008, based on a private treatment record from medical provider M.K. dated March 12, 2008 that showed flexion to 60 degrees.  

With respect to a higher 40 percent disability rating under Diagnostic Code 5242 under the General Rating Formula, such rating would require forward flexion of the thoracolumbar spine 30 degrees or less.  The private medical record from medical provider M.K. dated March 12, 2008 showed flexion to 60 degrees.  With respect to other private medical records of record from medical provider M.K., while the records referenced range of motion, they did not contain any specific range of motion findings or results.  Overall, the worst range of motion findings for forward flexion of the Veteran's thoracolumbar spine of record for this portion of the appeal period was 35 degrees, as noted in August and October 2010 VA treatment notes.  These findings do not meet the criteria required for a higher 40 percent disability rating (forward flexion of the thoracolumbar spine 30 degrees or less).  As such, the Board concludes that a disability rating greater than the 20 percent currently assigned for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula.

As noted above, spine conditions can also be rated under Diagnostic Code 5243 for IVDS, based on the frequency of incapacitating episodes.  The evidence of record during this portion of the appeal period is silent as to any diagnosis of IVDS or incapacitating episodes.  As such, the evidence does not indicate that the Veteran had a diagnosis of IVDS, and even if he did, there is no evidence of any incapacitating episodes so as to warrant a disability rating under Diagnostic Code 5243.  

In reaching this conclusion, the Board has considered the evidence (to include lay evidence) of record with regard to the Veteran's service-connected lumbar spine disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  The Board has considered the Veteran's statements that he experiences stiffness, pain to include on motion, when staying in one position and on walking and finds them competent, credible and probative.  However, the evidence as a whole does not show that the Veteran has functional impairment that results in limitation of motion that is limited to 30 degrees during this period of time even taking into account the Veteran's reported symptoms.  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected lumbar spine disability, to include pain (to include with motion), limitation of motion, stiffness, muscle spasm and inflammation, to be fully contemplated by the 20 percent disability rating currently assigned for this portion of the appeal period for the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).    

In sum, all potentially applicable diagnostic codes have been considered and there is no basis to assign an increased disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability for this portion of the appeal period.  As such, for the period from March 12, 2008 and prior to June 29, 2011, entitlement to an increased disability rating in excess of 20 percent for the Veteran's service-connected lumbar disability is not warranted and to this extent, the Veteran's claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).



V.  Schedular Rating in Excess of 40 Percent from June 29, 2011

The Veteran was afforded a VA examination in August 2011.  The examination report stated that the Veteran reported he had a MRI in July 2011 that showed DJD and bulging and herniation of discs.  The examination report noted that the Veteran was retired.  The examination reported stated that the Veteran's "gait and station were noted to be antalgic and he ambulated with the use of a cane."  It was noted that "with mild difficulty" the Veteran was "able to stand on his toes and heels without difficulty."  It was noted that "[e]xamination of the spine revealed paracervical tenderness to palpation without evidence of spasm."  As the Veteran's lumbar spine was being examined, it will be assumed that the reference to the cervical spine was in error.  The Veteran's range of motion for the thoracolumbar spine was reported as follows: forward flexion to 60 degrees (with pain at 60 degrees), extension to 25 degrees (with stiffness at 25 degrees) and left and right lateral rotation to 30 degrees (without painful limitation).  The examination report did not specifically reference left and right lateral flexion, but did reference right and left lateral bending to 30 degrees (without painful limitation), which the Board will construe as range of motion findings for left and right lateral flexion.  An impression was noted of mild lumbar spine strain and that "CT showed bilateral chronic spondylolysis with anterior listhesis of L5 on S1."  The examination report further noted that the range of motion during passive, active and three repetitive motions was the same and that there was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  It was also noted that there were no incapacitating episodes and no effect on the usual occupation or daily activities.      

While the examiner noted the claims file had not been reviewed, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.

The Veteran was afforded a VA examination in April 2015.  Diagnoses were noted of DJD of the lumbar spine and bilateral DJD of the sacroiliac joint (with a date of diagnosis of 2010).  Under the medical history section, it was noted that the "Veteran has long history of [service-connected] lumbar DJD which has progressed to DJD of both iliac joints" and that the Veteran's "ambulation is limited because of back pain and instability."  The examination report noted that the Veteran did not report flare-ups of his thoracolumbar spine.  The examination report noted that the Veteran reported functional loss or functional impairment of the thoracolumbar spine, specifically that he cannot sit, stand or walk for long periods.  The Veteran's range of motion for the thoracolumbar spine was reported as follows: forward flexion to 20 degrees, extension to 5 degrees, left and right lateral rotation to 5 degrees and left and right lateral flexion to 5 degrees, with exhibited pain noted for all.  The abnormal range of motion was noted to itself contribute to functional loss, specifically that the Veteran "has difficulty dressing because of impaired back movement."  The examination report stated that pain was noted on exam and causes functional loss.  Evidence of pain with weight bearing was noted.  It was also noted that there was objective evidence of tenderness or pain on palpation, specifically "mild pain with pressure on [sacroiliac] joints."  The Veteran was noted to be able to perform repetitive use testing with at least three repetitions and there was not noted be any additional loss of function or range of motion after three repetitions.  It was noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  No response was provided with respect to flare-ups.  The examination report noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Additional contributing factors of disability were noted of instability of station, disturbance of locomotion, interference with sitting and interference with standing.  The examination report noted that there was not ankylosis of the spine.  It was noted that the Veteran used a cane constantly "to alleviate back pain and provide stability."  The examination report noted that imaging studies documented arthritis and that "MRI demonstrate extensive lumbar DJD."  It was noted that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examination report noted that the Veteran's thoracolumbar spine impacted his ability to work, specifically in that "[s]tanding, sitting and walking after even short intervals provoke back pain."

VA treatment records are also of record during this time period.  Various June 29, 2011 VA treatment records referenced the Veteran receiving emergency room (ER) treatment.  The Veteran submitted a document in October 2011 that related to the ER treatment which stated that his diagnosis upon discharge from the ER was "[l]ow back pain...muscle strain and [e]xacerbation of [s]ciatica."  The Veteran stated the evidence from the June 2011 ER visit showed a worsening of his disability.  A June 29, 2011 VA treatment note referenced the Veteran's low back pain and stated that pain affects sleep, work, relationships and hobbies.  It was also noted that there was a mild exacerbation of the disk bulge/herniation.  

A July 2011 VA treatment note referenced the Veteran's low back pain and stated that the following were effects of primary pain on quality of life: anxiety, depression, household chores, physical activity, sleep and temper.  A separate July 2011 VA treatment note referenced the Veteran's low back pain as being worse with standing and walking and the range of motion of his low back to be within functional limits.  A September 2011 VA treatment note referenced the range of motion for flexion of the Veteran's back to be 45 degrees with pain.  

An April 2012 VA treatment note referenced the Veteran's low back pain as being worse with stairs and bending over and noted that the Veteran had diminished active range of motion of back flexion.  A May 2012 VA treatment note referenced the Veteran's low back pain as being worse with stairs and movement and noted "[p]ain with lumbar flexion at 40 degrees."  October 2012 and March 2013 VA treatment notes referenced the Veteran's low back pain as worse with ambulation and prolonged standing and that the range of motion of the Veteran's back was limited in all planes and that there was pain with flexion.  A June 2013 VA treatment note referenced the range of motion of the Veteran's low back to be within functional limits.  An October 2013 VA treatment note referenced the Veteran's low back pain as being aggravated by washing dishes, bending over to pick up objects and lying in bed.  His employment status was noted as "not working."  The range of motion of the Veteran's back was noted as limited in all directions and with pain with minimal forward flexion.  

A January 2014 VA treatment note referenced the Veteran's low back pain as aggravated by flexion and lying down and that the range of motion of the Veteran's back was limited in all directions.  A February 2014 VA treatment note referenced the Veteran's low back pain as worse with walking and activities and that the range of motion of the Veteran's back was within functional limits.  A May 2014 VA treatment note referenced the Veteran's low back pain as worsened by long walks, going up stairs and overuse.  A June 2014 physical therapy VA treatment note referenced the Veteran's low back pain as being worse with standing, sitting, walking too long and general movement.  The range of motion for forward bending was noted to be 20 degrees, with pain reported with motion.  An assessment was noted of impaired functional mobility.  A July 2014 VA treatment note referenced the Veteran's low back pain as being aggravated by changing positions and stated that the following were effects of primary pain on quality of life: household chores and physical activity.  An August 2014 physical therapy VA treatment note stated that the Veteran stopped doing exercises because it was aggravating his low back pain.  An October 2014 VA treatment note referenced the Veteran's low back pain as being worse with most activities and noted that the Veteran had limited flexion to 60 degrees.  November 2014 VA treatment notes noted that the Veteran's "back stiffens up after walking half block."    

In a statement dated April 2015 (to a congressional representative), the Veteran referenced, from 2010 to present, receiving "many steroid shots to help lessen my pain which only help a little" and that he has also received acupuncture and therapy, which had "very little" effect.

Upon review of the evidence of record, for the period from June 29, 2011, the Board concludes that the evidence does not warrant a disability rating greater than the 40 percent currently assigned for the Veteran's service-connected lumbar spine disability.  As noted above, a May 2015 rating decision increased the disability rating to 40 percent, effective June 29, 2011, based primarily on forward flexion of the thoracolumbar spine 30 degrees or less and stated that "additional evidence submitted corroborates that the Veteran did have further reduction in range of motion as early as June 29, 2011."

With respect to a higher percent disability rating under Diagnostic Code 5242 under the General Rating Formula, a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  The April 2015 VA examination report specifically noted that there was no ankylosis of the spine and the other evidence of record is otherwise silent as to any indication of ankylosis.  As the evidence of record did not indicate that ankylosis was present, the criteria required for a higher 50 percent or 100 percent disability rating are not met.  As such, the Board concludes that a disability rating greater than the 40 percent currently assigned for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula.

As noted above, spine conditions can also be rated under Diagnostic Code 5243 for IVDS, based on the frequency of incapacitating episodes.  However, during this time period there is no evidence of any incapacitating episodes so as to warrant a disability rating under Diagnostic Code 5243.  

In reaching this conclusion, the Board has considered the evidence (to include lay evidence) of record with regard to the Veteran's service-connected lumbar spine disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  The August 2011 VA examination report stated that there was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  The April 2015 VA examination report, while noting functional loss, also noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected lumbar spine disability, to include pain (to include with motion), limitation of motion, stiffness and instability, to be fully contemplated by the 40 percent disability rating currently assigned for this portion of the appeal period for the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

In addition, the Board has considered the Veteran's representative's contentions.  In a July 2015 Appellant's Post-Remand Brief, the Veteran's representative stated that the Veteran's "back condition more closely approximates the next highest evaluation which is a 50 percent evaluation under spinal columns and the 60 percent evaluation under [IVDS]."  The evidence does not show that the Veteran has ankylosis and it is noted in this regard that he retains some degree of range of motion.  Moreover, the evidence, including the Veteran's statements, do not show that he has had incapacitating episodes for at least six weeks during a 12-month period.  

For the reasons discussed above, the Board concludes that the evidence of record does not warrant a disability rating in excess of the 40 percent currently assigned for this portion of the appeal period.  In sum, all potentially applicable diagnostic codes have been considered and there is no basis to assign an increased disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability for this portion of the appeal period.  As such, for the period from June 29, 2011, entitlement to an increased disability rating in excess of 40 percent for the Veteran's service-connected lumbar disability is not warranted and to this extent, the Veteran's claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

VI.  Extraschedular Rating for Entire Appeal Period

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's service-connected lumbar spine disability has been manifested by a variety of signs and symptoms, to include pain (to include with motion), limitation of motion, stiffness, muscle spasm, inflammation and instability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the primary manifestations of the Veteran's service-connected lumbar spine disability.  

The Board notes, however, that the evidence of record also indicated that the pain associated with the Veteran's service-connected lumbar spine disability resulted in additional manifestations.  For example, as noted above, the Veteran's pain was noted to have effects on his mental health (noted to include anxiety, temper and depression), concentration and sleep.  These particular manifestations (mental health symptoms and interference with concentration and sleep) do not appear to be contemplated by the rating criteria discussed above.  To the extent that the first Thun element is met, the Board finds that the second Thun element is not met.  With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran and his representative have not contended, and the evidence of record does not suggest, that his service-connected lumbar spine disability has caused marked interference with employment or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015).  As noted above, the June 2006, November 2007 and August 2011 VA examination reports all stated that the Veteran was retired.  VA treatment records from August 2010 and December 2010 referenced the Veteran's employment status as "not employed" and an October 2013 VA treatment note referenced the Veteran's employment status as "not working."  The November 2007 and August 2011 VA examination reports stated, with respect to the Veteran's service-connected lumbar spine disability, that there was no effect on the Veteran's usual occupation.  The April 2015 VA examination report noted that the Veteran's thoracolumbar spine condition impacted his ability to work, specifically in that "[s]tanding, sitting and walking after even short intervals provoke back pain."  VA treatment records (from June 8 and June 29, 2011) referenced the Veteran's back pain as affecting work.  A private medical record dated March 12, 2008 from medical provider M.K. referenced a long term goal of "restore ability to work."  Upon review, it appears that the Veteran has been retired throughout the appeal period and the Veteran has not asserted nor does the evidence show that there is marked interference with employment as contemplated for extraschedular consideration.  Therefore, even if the first Thun element is considered met, referral for an extraschedular evaluation is not warranted because the second Thun element is not met.   

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VII.  TDIU

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As discussed above, it appears that the Veteran has been retired throughout the appeal period.  The Veteran and his representative have not argued, and the record does not demonstrate, that the Veteran's service-connected lumbar spine disability has resulted in an inability to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

For the period prior to March 12, 2008, entitlement to an increased disability rating in excess of 10 percent for a service-connected lumbar disability is denied.

For the period from March 12, 2008 and prior to June 29, 2011, entitlement to an increased disability rating in excess of 20 percent for a service-connected lumbar disability is denied.

For the period from June 29, 2011, entitlement to an increased disability rating in excess of 40 percent for a service-connected lumbar disability is denied.


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


